—Claimants have appealed from judgments of the Court of Claims dismissing their claims upon the merits. In the early morning of. December 17, 1937, plaintiffs, husband and wife, were riding in a Chevrolet automobile operated by the husband on the White Plains-Tarrytown highway. This highway was forty-two feet wide from curb to curb. The night was foggy. The car crashed into a retaining wall with the result that both claimants were injured. The Court of Claims found that the accident was not due to *935any negligence on the part of the State. The evidence sustains the finding. Judgments affirmed, without costs. All concur. [See post, p. 1010.]